Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 06/24/2022. Claims 1 and 3--22 are currently pending. Claim 2 is canceled per applicant’s request.

Priority
Current application, US Application No. 16/926,800, filed 07/13/2020, claims foreign priority to 108124980, filed 07/16/2019.
Examiner acknowledges that the certified copy of foreign priority document has been received. However, the certified copy of English translation document has not been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks to the objections to the specification, the amendments are accepted and the previous objections are withdrawn.
Regarding arguments to the rejections 35 USC under 112(a), Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (see pg. 8 line 7 from the bottom – pg. 9 line 3) that the measuring impedance at the first end the second end can determined the connectivity of the power supplied connected in series by referring to the reference the examiner provided, i.e. Offer, and also communication cable is shown in Fig. 1.
Examiner submits that the resistance measurement cannot be located in the specification and the alleged resistance test is the way the reference performs the connectivity test and the office action admits that the recited reference, i.e. Offer, is silent regarding the connectivity test the way how the current applicant performs by transmitting commands through an alleged communication cable. Thus, the applicant alleged claim that the resistance test is described by the specification by referring to the examiner’s recited reference appears out of context. 
Furthermore, the wire line connections between powers supplies in Fig. 1 are not clear how it can be treated as a communication cable which can allow transmitting commands through power supplies and current specification is silent about transmitting commands through connected wires shown in Fig. 1. Therefore, the rejections are maintained and additional rejections, i.e. new matter or lack of written description, are also issued.
Regarding arguments to the rejections under 35 USC 101, amendments incorporating the patent eligible claim 2 is into independent claim 1 is accepted and the previous rejections are withdrawn.
Regarding arguments to the rejections under 35 USC 103, amendment incorporating the would-be allowable claim 2 into independent claim 1 is accepted and the previous rejections are withdrawn.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. As per claim 1, the limitations “the first end of the it' power supply is connected to the second end of the (i-1)th power supply via a communication cable” and “wherein the testing procedure determines whether the first end and the second end are connected by measuring impedance at the first end and the second end” lacks the description supports from the specification. Examiner is unable to locate the description support in the specification.

As per claims 3-22, claims are also rejected under 35 USC 112(a) because base claim 1 is rejected under 35 USC 112(a).

Claims 1 and 3-22 are also rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without test procedure performing means in the M power supplies (for claim 1) or without transmission means in the ends of power supplies (for claims 2, 4-6, 8-10, 13, 15-1 and 19-21), which are critical or essential to the practice of the invention but not included in the claims nor in the specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As per claim 1, specification discloses use of an external computer (See [0018, 0020]) for performing a test procedure of the power supplies, but silent regarding any means to perform a test procedure by the power supplies. 
As per claims 4-6, 8-10, 13, 15 and 19-21, the specification discloses the use of HDMI cable as a communication of cable between ends of power supplies. However, neither the claims nor the specification discloses the means for transmitting/receiving a command and a value by each end of the power supplies.  Any transmitter nor receiver at the ends of the power supplies can be located.
As per claims 3, 7, 11, 12, 14, 16-18 and 22, claims are also rejected under 35 USC 112(a) because base claim 1 is rejected under 35 USC 112(a).

Allowable Subject Matter
	Claim 1 recites subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current rejections.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 1, the closest prior art of record, Offer (G. Offer and et al, “Module design and fault diagnosis in electric vehicle batteries”, Journal of Power Sources 206 (2012) 383– 392), hereinafter ‘Offer’ in view of Wassack (R.L. Wassack, “Fault Modeling and Logic Simulation of CMOS and MOS Integrated Circuits”, The Bell System Technical Journal Vol. 57, No. 5. May-June 1978), hereinafter ‘Wassack’, either singularly or in combination, fail to anticipate or render obvious limitations
	“determining whether the master power supply has the first connection status code, the second connection status code, or the third connection status code;
	transmitting a first addressing command and a first accumulated value by the first end of the master power supply when the master power supply has the first connection status code;
	transmitting the first addressing command and the first accumulated value by the first end of the master power supply, and transmitting a second addressing command and a second accumulated value by the second end of the master power supply when the master power supply has the second connection status code;
	and transmitting the second addressing command and the second accumulated value by the second end of the master power supply when the master power supply has the third connection status code” in combination with other limitations.

Newly found prior art references, Kobayashi (WO 2014203376 A1) and Frei’ discloses transmitting/receiving command and/or value between ports or devices, but are silent regarding above allowable limitations.

As per claims 3-22, claims would be allowable because base claim 1 would be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865